 1   AARON MACKEY (SBN 286647)
     amackey@eff.org
 2   ADAM D. SCHWARTZ (SBN 309491)
     adam@eff.org
 3   ELECTRONIC FRONTIER FOUNDATION
     815 Eddy Street
 4   San Francisco, CA 94109
     Telephone: (415) 436-9333
 5   Facsimile: (415) 436-9993
 6   Attorneys for Plaintiff
     ELECTRONIC FRONTIER FOUNDATION
 7
 8

 9                                     UNITED STATES DISTRICT COURT

10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                          SAN FRANCISCO DIVISION

12
13   ELECTRONIC FRONTIER FOUNDATION,                          )    Case No. 15-cv-03186-TSH
                                                              )
14                                 Plaintiff,                 )    JOINT STIPULATION OF DISMISSAL
                                                              )    WITH PREJUDICE AND [PROPOSED]
15                                                            )    ORDER
            v.                                                )
16                                                            )
     DEPARTMENT OF JUSTICE,                                   )
17                                                            )    Hon. Thomas S. Hixson
                                                              )
18                                 Defendant.                 )
                                                              )
19
20           The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil

21   Procedure 41(a)(1)(A)(ii), hereby stipulate, in consideration of a negotiated settlement executed by
22   them, to the Dismissal with Prejudice of this action, including all claims and counterclaims stated
23
     herein against all parties.
24
25   DATED: November 1, 2018                              Respectfully submitted,

26                                                        /s/ Adam Schwartz
                                                          Adam Schwartz
27
                                                          Aaron Mackey
28                                                        Electronic Frontier Foundation
                                                               1
     Case No. 15-03186-TSH                 Joint Stipulation of Dismissal with Prejudice
                                                       and [Proposed] Order
 1                                                    815 Eddy Street
                                                      San Francisco, CA 94109
 2                                                    Telephone: (415) 436-9333
                                                      Facsimile: (415) 436-9993
 3                                                    Email: adam@eff.org
                                                             aaron@eff.org
 4
                                                      Attorneys for Plaintiff
 5                                                    Electronic Frontier Foundation
 6

 7                                                    /s/ James A. Scharf
 8                                                    James A. Scharf

 9                                                    Office of the United States Attorney
                                                      Civil Division, San Jose
10                                                    150 Almaden Blvd., Suite 900
                                                      San Jose, CA 95113
11                                                    (408) 535-5044
12                                                    Fax: (408) 535-5081
                                                      Email: james.scharf@usdoj.gov
13
                                                      Attorneys for Defendant
14                                                    Department of Justice

15

16
                         DECLARATION PURSUANT TO CIVIL L. R. 5-1(i)(3)
17
             I, Adam Schwartz, attest that I have obtained the concurrence of James A. Scharf, counsel
18
     for Defendant, in the filing of this document.
19
             Executed on November 1, 2018, in San Francisco, California.
20
                                                          /s/ Adam Schwartz_______
21                                                       Adam Schwartz
22

23   PURSUANT TO STIPULATION, IT IS SO ORDERED.

24
             November 2, 2018
     Dated: ________________                          ___________________________
25                                                     Hon. Thomas S. Hixson
                                                       United States District Judge
26

27

28

                                                          2
     Case No. 15-03186- TSH           Joint Stipulation of Dismissal with Prejudice
                                                  and [Proposed] Order
